Citation Nr: 0419578	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  97-14 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
genital warts, including as due to Agent Orange exposure. 

2.  Entitlement to an increased disability rating for tinea 
versicolor, tinea pedis, tinea cruris and onychomycosis, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased (compensable) rating for left 
ear hearing loss.  


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to May 
1976.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).

Procedural history 

In a May 1990 rating decision, the RO denied claims of 
entitlement to service connection for fungus infection of the 
toenails and feet, and genital warts, including as due to 
Agent Orange exposure.  The veteran did not file an appeal.  

In a January 1997 rating decision, the RO granted service 
connection for tinea versicolor of the chest, evaluated as 10 
percent disabling and left ear hearing loss, evaluated as 
noncompensably disabling; both awards were effective August 
14, 1996.  The RO also denied entitlement to service 
connection for tinea cruris and declined to reopen the claims 
of entitlement to service connection for fungus infection of 
the toenails and feet, and genital warts, including as due to 
Agent Orange exposure.  The veteran perfected a timely appeal 
of this determination to the Board.

In March 1999, the Board remanded the claim for further 
development.  

In an April 2004 rating decision, the RO granted service 
connection for tinea pedis, cruris, and onychomycosis on the 
basis that they were directly related to the fungal 
infections first diagnosed on active duty.  The conditions 
were evaluated together with the service-connected tinea 
versicolor and a 10 percent rating was continued.  The RO 
also continued its previous denial of the application to 
reopen a claim of entitlement to service connection for 
genital warts and for an increased rating for left ear 
hearing loss.  The matter is now before the Board for final 
appellate consideration.

Issue not on appeal

The veteran's appeal originally included the issue of whether 
new and material evidence had been received to reopen a claim 
of entitlement to service connection for post traumatic 
stress disorder.  This issue was denied by the Board in a 
March 1999 decision.  The Board's decision is final as to 
this issue.  See 38 C.F.R. § 20.1100 (2003).


FINDINGS OF FACT

1.  An unappealed May 1990 RO rating decision denied 
entitlement to service connection for genital warts, 
including as due to Agent Orange exposure.  

2.  Evidence received since the May 1990 RO decision does not 
bear directly and substantially upon the specific matter 
under consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  The veteran's service-connected tinea versicolor, tinea 
pedis, tinea cruris and onychomycosis (hereinafter skin 
condition) is manifested by a few scattered hyperpigmented 
macules and papules on the back and chest, erythematous 
patches on the groin, yellow discoloration of all toenails 
with thickened brittle nails, and maceration involving all 
web spaces with scale over the soles of the feet.  

4.  Service connection is not in effect for right ear hearing 
loss; Level I impairment is assigned for this ear.

5.  The veteran's service-connected left ear hearing loss is 
manifested by Level I impairment.  


CONCLUSIONS OF LAW

1.  The May 1990 rating decision is final.  Evidence received 
since the May 1990 rating decision is not new and material 
and the veteran's claim of entitlement to service connection 
for genital warts is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §  3.156 (as in effect prior to August 
29, 2001); 38 C.F.R. §§ 3.104(a), 20.1103 (2003).

2.  The schedular criteria for a rating in excess of 10 
percent for tinea versicolor, pedis, cruris, and 
onychomycosis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7806, 7813 
(as in effect prior to and from August 30, 2002).

3.  The schedular criteria for a compensable rating for left 
ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 
(effective prior to June 10, 1999); 38 C.F.R. §§ 4.85, 4.86, 
4.87, Diagnostic Code 6100 (effective June 10, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking service connection for 
genital warts.  As explained elsewhere in this decision, as a 
preliminary matter the Board must determine whether new and 
material evidence has been received which is sufficient to 
reopen the veteran's previously denied claim.  The veteran is 
also seeking increased ratings for his service-connected skin 
condition and left ear hearing loss.  

The Board will first review the pertinent law and VA 
regulations, discuss the evidence as found in the claims file 
with respect to the veteran's claims, and then proceed with 
an analysis of the issues on appeal.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

However, the VCAA appears to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) 
(West Supp. 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the April 
1997 Statement of the Case (SOC) and the June 2002, February 
2003 and April 2004 Supplemental Statement of the Case 
(SSOC).  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letter dated in 
November 2003.  This letter advised the veteran of the 
provisions relating to the VCAA, to include advising him that 
he could provide medical evidence showing that genital warts 
were related to his military service and that the skin 
condition and left ear hearing loss had increased in 
severity.  Specifically, he was advised that he could provide 
the names, addresses, and approximate dates of treatment for 
all VA and non-VA health care providers who had treated him 
for the disabilities at issue.  He was informed as well that 
he could provide VA authorization to obtain any private 
medical records by completing the appropriate forms (VA Form 
21-4142), copies of which were enclosed with the letter.  

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claims.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of these claims 
(by rating decision in January 1997).  See Pelegrini v. 
Principi, 17 Vet. App 412 (2004).  The Board notes, however, 
that such a situation was a legal impossibility because the 
initial adjudication pre-dated the enactment of the VCAA.  
The claims were readjudicated, and a SSOC was provided to the 
veteran in April 2004 following VCAA notice compliance 
action.  The veteran was provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VA notice.  Therefore, there is no prejudice 
to the veteran, because VCAA notice could not have been 
provided prior to the initial adjudication of his claim by 
the RO and because his claim was subsequently re-adjudicated 
by the RO after appropriate VCAA notice was provided.  

Duty to assist

With respect to the genital warts claim, as alluded to above, 
under the VCAA, VA's statutory duty to assist a claimant in 
the development of a previously finally denied claim does not 
attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

The matter of VA's duty to assist the veteran in the 
development of the increased rating claims will be discussed 
below.

The Board additionally observes that the veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his claims.  He testified at a video conference 
hearing before the undersigned Veterans Law Judge in January 
1999.  

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
genital warts, including as due to Agent Orange exposure. 

Pertinent Law and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Secondary service connection

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered 
part of the original condition.  38 C.F.R. § 3.310(a) (2003).

With respect to secondary service connection, an analysis 
similar to Hickson applies.  There must be (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

Service connection - Agent Orange

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307 (2003).  If a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, the following diseases shall be 
service-connected, even though there is no evidence of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcomas.  38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2003).

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed in the proscribed time period 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2003)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in August 1996, prior to August 2001, his claim 
will be adjudicated by applying the law previously in effect, 
38 C.F.R. § 3.156(a) (2001).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
the Board must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Then, if new and material evidence 
has been submitted, the Board may proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

As noted in the Introduction, the veteran's claim for service 
connection for genital warts was previously denied by the RO 
in a decision dated in May 1990.  He did not appeal that 
decision.

The "old" evidence 

At the time of the May 1990 rating decision, the evidence of 
record included the veteran's service medical records and a 
report of VA examination in September 1986.  There was no 
complaint, treatment or diagnosis of genital warts.  

In a May 1990 rating decision, the RO denied entitlement to 
service connection for genital warts on the basis that the 
evidence did not show that genital warts was incurred during 
active service.  The veteran did not file an appeal.  

In August 1996, the veteran filed a request to reopen his 
claim.  The subsequent procedural history has been set out in 
the Introduction above.  

The additional evidence

Evidence received since May 1990 consists of the following: 
copies of service medical records; VA treatment records dated 
from September 1996 to February 2002; reports of VA 
examinations dated in September 1996, October 2000 (with 
addendum dated in October 2000) and January 2003 (with an 
addendum dated in March 2004); a private audiology 
examination dated in September 1999; and personal hearing 
testimony.  

Analysis

The unappealed May 1990 RO decision is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As explained above, 
the veteran's claim for service connection for bilateral 
hearing loss may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2001).   Therefore, the Board's inquiry will be 
directed to the question of whether any additionally received 
evidence bears directly and substantially upon the specific 
matter under consideration, namely whether the veteran has 
genital warts that are etiologically related to military 
service, including as due to Agent Orange exposure.  

The Board observes that the copies of service medical records 
added to the claims file were previously considered by the RO 
in 1990, and are, therefore, duplicative of evidence already 
of record.  As such, this evidence does not constitute new 
and material evidence within the meaning of 38 C.F.R. § 
3.156.  

While the remainder of the medical evidence may be considered 
"new" in that it was not of record at the time of the 1990 
RO decision, it is not "material" because it does not bear 
directly and substantially on the subject matter.  The 
private audiology examination in September 1999 pertains to 
an unrelated condition.  Although the VA examinations 
conducted in 1996, 2000 and 2003 all diagnosed the veteran as 
having genital warts, the VA examiners did not relate the 
condition to service, including Agent Orange exposure.  In 
addition, the examiners opined that, because genital warts 
are caused by human papillomavirus, it is not likely that the 
veteran's service-connected tinea versicolor is related in 
any way to the development of his genital warts.  

There is no additionally received medical evidence which 
indicates or even suggests that currently diagnosed genital 
warts began in military service or was caused by the 
veteran's period of service, including Agent Orange exposure 
or service-connected tinea versicolor.  Therefore, the 
additional medical evidence is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See Villalobos v. Principi, 3 Vet. App. 450 
(1992) [evidence that is unfavorable to the appellant is not 
new and material].

To the extent that the veteran himself, through his January 
1999 testimony, contends that his genital warts are the 
result of service, including Agent Orange exposure, or a 
service-connected disability, this is essentially repetitive 
of statements he previously made.  As such, these statements 
are not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992).  Moreover, it is now well established that a person 
without medical training, such as the veteran, is not 
qualified to render a medical opinion such matters as medical 
diagnosis.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

Because there is still no competent medical evidence that 
genital warts existed in service or that the veteran's 
current genital warts are etiologically related to service, 
including due to Agent Orange exposure, the new evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.

In short, the veteran has not submitted competent medical 
evidence which serves to link the veteran's genital warts to 
service.  The evidence which has been presented since the May 
1990 rating decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156 (2001); see also Hodge, supra.  
Therefore, the Board finds that the veteran's attempt to 
reopen his claim of entitlement to service connection for 
genital warts, including as due to Agent Orange exposure is 
unsuccessful.  The recently submitted evidence not being both 
new and material, the claim of service connection for genital 
warts, including due to Agent Orange exposure is not reopened 
and the benefit sought on appeal remains denied.

As a final comment concerning this issue, as discussed above 
VA's duty to assist does not attach if a claim is not 
reopened.  The veteran has previously been accorded due 
notice under the VCAA.  This decision serves to further 
inform the veteran of the kind of evidence which is necessary 
to reopen his claim, namely medical nexus evidence.  See 
Graves v. Brown, 8 Vet. App. 522, 525 (1996).

Conclusion

For the reasons and bases which have been expressed in detail 
above, the Board finds that a preponderance of the evidence 
is against this claim.  The benefit sought on appeal is 
accordingly denied.

Increased Rating Claims

Pertinent Law and Regulations

The VCAA - duty to assist

At this point the Board must determine whether VA's statutory 
duty to assist the veteran in the development to his 
increased rating claims has been fulfilled.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the increased rating issues on appeal 
has been identified and obtained, to the extent possible.  
The evidence of record includes VA medical records and report 
of VA examinations, which will be described below.  The 
veteran and his representative have not identified any 
outstanding evidence.  

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claim.  See 38 C.F.R. § 3.103 (2003).  The 
veteran testified at a video conference hearing in January 
1999.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  Specific diagnostic codes will be 
discussed where appropriate below.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, which is the situation with respect to the cervical-
dorsal spine and left shoulder disabilities, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

This case also involves the veteran's appeal of the initial 
assignment of disability ratings of 10 percent for the skin 
condition and a 0 (zero) percent for left ear hearing loss.  
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2003).  

2.  Entitlement to an increased disability rating for tinea 
versicolor, pedis, cruris, and onychomycosis, currently 
evaluated as 10 percent disabling.  

Rating criteria

While this appeal was pending, the applicable rating criteria 
for the skin were amended effective August 30, 2002.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002).  The April 2004 SSOC 
reflects that the RO has evaluated the veteran's skin 
condition under the revised criteria.  Cf. Bernard v. Brown, 
4 Vet. App. 384 (1993).  The Board will similarly apply both 
the old and new versions of the criteria to the veteran's 
claim.

The veteran's skin condition is evaluated under Diagnostic 
Codes 7813-7806.  Prior to August 30, 2002, unless otherwise 
provided, skin disorders rated under codes 7807 through 7819 
were rated as for eczema, dependent upon location, extent, 
and repugnant or otherwise disabling character of 
manifestations.  Under Diagnostic Code 7806, a noncompensable 
evaluation is assigned for eczema manifested by slight, if 
any, exfoliation, exudation or itching, or on a nonexposed 
surface or small area.  A 10 percent evaluation is assigned 
where there is exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
evaluation is warranted with exudation or itching constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation is warranted with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or where there is exceptionally repugnant 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806, 7813 
(2001).

Under Diagnostic Code 7813, as amended, dermatophytosis is 
defined as ringworm of the body (tinea corporis); of the head 
(tinea capitis); of the feet (tinea pedis); of the beard area 
(tinea barbae); of the nails (tinea unguium); and of the 
inguinal area (jock itch or tinea cruris).  Dermatophytosis 
is rated under Diagnostic Code 7800 for disfigurement of the 
head, face, or neck; under Diagnostic Codes 7801, 7802, 7803, 
7804, or 7805 for scars; or under Diagnostic Code 7806 for 
dermatitis, depending on the predominant disability.  38 
C.F.R. § 4.118, Diagnostic Code 7813 (effective Aug. 30, 
2002).

The evidence shows that the predominant disability in this 
case is appropriately evaluated as dermatitis under 
Diagnostic Code 7806.  Under that diagnostic code. A 60 
percent evaluation is warranted where more than 40 percent of 
the entire body or more than 40 percent of exposed areas is 
affected; or, where constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required during the past 12-month period.  A 30 
percent evaluation is warranted where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas is affected; 
or, where systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  A 10 percent evaluation is warranted where at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas is affected; or, where intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of less than six 
weeks during the past 12-month period.

Factual background

The service medical records reveal that in May 1973 the 
veteran was shown to have tinea versicolor on his trunk and 
neck.  

VA examination in September 1986 revealed bilateral 
dystrophic toenails which were discolored.  There was no 
active blister formation or lesions.  Otherwise, the skin was 
clear within normal.  The diagnosis was fungus infection of 
the toenails and feet.  

VA examination in September 1996 revealed extensive tinea 
cruris of the groin involving about 2 percent of the body 
surface area with red scaly pruritic dermatitis.  There was 
also onychomycosis of 8 of 10 toenails and extensive tinea 
versicolor on the anterior and posterior chest, comprising 
about 10 percent of the body surface area.  The tinea 
versicolor was scaly, slightly red and in some areas 
hypopigmented.  The veteran had a 4 by 6 millimeter (mm) 
seborrheic keratosis on the right hip.  There were no masses 
or adenopathy noted.  There was no evidence of blistering of 
the skin consistent with porphyria cutanea tarda.  There were 
no other forms of dermatitis noted.  The diagnoses were tinea 
cruris, onychomycosis and tinea versicolor.  Treatment was 
selenium sulfide shampoo to be lathered on the trunk and left 
in place overnight and Oxystat cream applied to the rash of 
the groin.  

In a January 1997 rating decision, the RO granted service 
connection for tinea versicolor of the chest, evaluated as 10 
percent disabling from August 14, 1996.  

In January 1999, the veteran testified that he tries to tan 
so that his skin condition is not so noticeable.  He stated 
that the skin condition constantly itches and that he has 
blotches and lesions from his crotch to his neck and from his 
elbows up.  He estimates that the condition covers 75-80 
percent of his body.  He feels that the skin condition causes 
marked disfigurement and that he looks like a "freak."  He 
said that the medications and cream prescribed by VA have not 
helped.  See January 1999 hearing transcript.  

On VA examination in October 2000, the veteran described the 
development of brown, dry, scaling patches involving his 
neck, chest, abdomen and groin.  He stated that these lesions 
increase in prominence and often become erythematous with 
heat.  He complained of chronic pruritus associated with the 
rash which worsens in the heat.  He reported scratching to 
the point of bleeding.  He has been treated with various 
topical therapeutics with initial improvement of his 
symptoms; however, following therapy, he always flares.  He 
stated that his feet itch daily and that he treats himself 
with "pure bleach" with moderately good results.  

Physical examination revealed salmon-colored, dry, scaling 
patches distributed over the neck bilaterally, the chest, the 
upper abdomen, and the upper back.  There were erythematous, 
scaling, and macerated plagues with some excoriation 
involving the crucial area bilaterally.  There were 1-2 mm 
flesh-colored papules times four distributed over the distal 
portion of the penile shaft.  The veteran had scale involving 
all the web spaces on his feet bilaterally, the soles of both 
feet.  He was also noted to have yellow, discolored nails 
with onycholysis involving all toenails on both feet.  The 
diagnoses were: tinea versicolor involving the neck, chest, 
upper abdomen, and back; tinea cruris involving the crucal 
area bilaterally; and onychomycosis and tinea pedis involving 
all toenails and the web spaces and soles of both feet 
bilaterally.  

In a December 2000 addendum, the examiner stated that while 
the veteran did experience itching in the summer months when 
he is hot and sweaty, he did not have constant itching 
associated with his cutaneous lesions.  The lesions of tinea 
versicolor also did not have constant exudation.  They were 
not extensive and did not result in marked disfigurement.  

VA examination in January 2003 revealed a few scattered 
regular hyperpigmented macules and papules on the veteran's 
back and chest.  He had no cutaneous abnormalities on 
examination of his axillae or upper extremities, i.e., he had 
no erythematos or pink and scaling macules or blotchy 
erythema in these sites.  On examination of his groin, he was 
noted to have erythematous macerated patches involving both 
crural areas with extension up through the intergluteal 
crease.  On examination of his feet, he was noted to have 
yellow discoloration of all toenails with thickened brittle 
nails involving all nails.  He had scale and maceration 
involving all web spaces with scale over the soles of his 
feet.  The examiner noted that there was no evidence of tinea 
versicolor involving the chest and upper extremities on 
examination.  

In a March 2004 addendum, the examiner opined that it was at 
least as likely as not that the currently diagnosed tinea 
pedis, tinea cruris and onychomycosis were directly related 
to the fungal infections first diagnosed while on active 
duty.  

In an April 2004 rating decision, service connection was 
granted for tinea pedis, tinea cruris and onychomycosis.  The 
additional skin conditions were evaluated with the previously 
service-connected tinea versicolor and a 10 percent rating 
was continued.  

Analysis

Schedular rating

After reviewing the evidence, and for reasons expressed in 
greater detail immediately below, the Board believes that the 
current disability picture resulting from the veteran's 
psoriasis does not meet or approximate the requirements for a 
30 percent rating under the old criteria.  Cf.  38 C.F.R. 
§ 4.7 (2003).  That is, the evidence does not show that the 
veteran's skin condition results in exudation or constant 
itching, extensive lesions, or marked disfigurement.  

There can be no doubt that the skin condition affects various 
parts of the veteran's body.  The October 2000 VA examination 
showed dry, scaling patches over the neck, chest, upper 
abdomen and upper back.  There was also some scaling and 
macerated plagues involving the crucial area bilaterally and 
yellow discoloration of all toenails with thickened brittle 
nails involving all nails.  However, the October 2000 VA 
examiner, in a December 2000 addendum, stated that the 
veteran did not have constant itching or exudation associated 
with the cutaneous lesions.  In addition, the examiner found 
that the lesions were not extensive and did not result in 
marked disfigurement.  The Board has reviewed the color 
photographs of these, and although they are indeed 
noticeable, the Board cannot say that they result in marked 
disfigurement.  The scaling and the itching that the veteran 
has is clearly and specifically contemplated in the current 
10 percent rating.  

In short, none of the symptomatology which would allow for 
the assignment of a higher disability has been reported.  

As for the possibility of a higher rating under the new 
criteria, the veteran has not been prescribed systemic 
therapy such as steroids or immunosuressive drugs.  Moreover, 
when one looks to the areas of the body involved, it is clear 
that 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas is not affected.  Physical examinations have 
shown that the only exposed area involved is the neck.  The 
face and he upper extremities are not involved.  The 
September 1996 VA examination showed that tinea cruris of the 
groin involved about 2 percent of the body surface while 
onychomycosis on the anterior and posterior chest comprised 
about 10 percent of the body surface.  

Under these circumstances, no basis exists under the new 
criteria for the assignment of a rating in excess of 10 
percent for the veteran's skin condition.  

Fenderson considerations

As alluded to above, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the Board finds that at no time since the 
effective date of service connection, August 14, 1996, has 
the veteran's skin condition met or nearly approximated the 
criteria for a rating in excess of 10 percent under either 
the old or new criteria.  The veteran's service-connected 
skin condition has evidently remained essentially the same; 
it has not worsened, and may have even improved somewhat due 
to prescribed medications.  In this regard, the Board notes 
that there was no evidence of tinea versicolor at the time of 
the January 2003 VA examination.  Accordingly, the Board 
concludes that staged ratings are not for application in this 
case.

Conclusion

For the reasons and bases which have been expressed in detail 
above, the Board finds that a preponderance of the evidence 
is against this claim.  The benefit sought on appeal is 
accordingly denied.

3.  Entitlement to an increased (compensable) rating for left 
ear hearing loss.  

Rating criteria

The veteran's left ear hearing loss is rated under Diagnostic 
Code 6100.  During the pendency of this appeal the schedular 
criteria for evaluation of hearing impairment were revised, 
effective June 10, 1999.  See 64 Fed. Reg. 25202-25210 (May 
11, 1999).  Where a law or regulation changes after a claim 
has been filed but before the administrative appeal process 
has been concluded, VA must apply the regulatory version that 
is more favorable to the veteran.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  

Upon review, the Board finds that the amended regulations did 
not result in any substantive changes.  Essentially, the old 
and new regulations for evaluating a hearing loss disorder 
are identical.  See 64 Fed. Reg. 25202 (discussing the method 
of evaluating hearing loss based on the results of puretone 
audiometry results and the results of a controlled speech 
discrimination test and indicating that there was no proposed 
change in this method of evaluation).  In this case, neither 
rating criteria can be more favorable to the veteran's claim 
since the criteria are identical.  The amended regulations 
did incorporate some explanatory comments concerning VA's 
method of evaluating a hearing loss disorder, and these 
comments will be discussed where appropriate.

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on the organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from defective hearing, the 
provisions of 38 C.F.R. § 4.85 establish eleven auditory 
acuity levels from I for essentially normal acuity through 
level XI for profound deafness.  Tables VI and VII as set 
forth in 38 C.F.R. § 4.85 are used to calculate the rating to 
be assigned.  38 C.F.R. § 4.85.

In situations where service connection has been granted only 
for defective hearing involving one ear, and the veteran does 
not have total deafness in both ears, the hearing acuity of 
the nonservice-connected ear is considered to be normal.  In 
such situations, a maximum 10 percent evaluation is 
assignable where hearing in the service-connected ear is at 
level X or XI.  38 C.F.R. §§ 3.383, 4.85(f), (h) (2003).

The evaluations derived from the schedule are intended to 
make proper allowance for improvement by hearing aids, and 
hearing loss claims are evaluated by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluation.  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

Factual background

The service medical records include a separation examination 
in May 1976 revealing a high frequency hearing loss of the 
left ear.  

The veteran filed a claim for service connection for hearing 
loss in August 1996.  On VA audiometric examination in 
September 1996, pure tone threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
N/A
N/A
N/A
N/A
LEFT
N/A
20
30
25
70

Speech recognition was 96 percent in the left ear.  

In a January 1997 rating decision, service connection was 
granted for left ear hearing loss, evaluated as 
noncompensably disabling from August 14, 1996. 

In January 1999, the veteran testified that his hearing had 
gotten worse in recent years.  See January 1999 hearing 
transcript.  

On VA audiometric evaluation in October 2000, pure tone 
threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
N/A
N/A
N/A
N/A
LEFT
N/A
35
40
50
80

Speech recognition was 96 percent in the left ear.  The 
diagnosis was moderate sensorineural hearing loss.  

VA audiological evaluation in January 2003 revealed pure tone 
threshold levels of:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
N/A
N/A
N/A
N/A
LEFT
N/A
30
35
45
85

Speech recognition was 96 percent in the left ear.  The 
diagnosis was moderate sensorineural hearing loss. 

Analysis

Service connection is currently in effect for left ear 
hearing loss, evaluated as zero percent disabling.  The 
veteran seeks a higher disability rating.  

Schedular rating

Applying the findings of the September 1996, October 2000 and 
January 2003 VA examinations to the rating criteria for 
hearing impairment, the Board concludes that there is no 
basis for a rating assignment in excess of the currently 
assigned noncompensable evaluation at this time.  Audiometric 
testing conducted during these examinations clearly shows 
that the veteran is not deaf in both ears and he does not 
contend otherwise.  As such, hearing impairment in the 
nonservice-connected right ear is considered normal (level I) 
for purposes of evaluating the service-connected left ear.  

The VA examinations in 1996, 2000 and 2003 show that the 
veteran's left ear manifests average puretone thresholds of 
36 (September 1996), 51 (October 2000) and 49 (January 2003), 
and 96 percent speech discrimination, reference to 38 C.F.R. 
§ 4.85, Table VI, shows the veteran's left ear hearing loss 
to be Level I impairment.  As noted above, a maximum 10 
percent evaluation is assignable only where hearing in the 
service-connected ear is at level X or XI.  38 C.F.R. 
§§ 3.383, 4.85(f), (h) (2003).  The 1996, 2000 and 2003 VA 
examinations do not show such a level of hearing impairment 
in the left ear.  Accordingly, the schedular criteria for a 
compensable rating are not met.  

In short, specific requirements in terms of pure tone 
threshold averages and speech reception test results have not 
been met; the assignment of a compensable rating is therefore 
not appropriate.  The veteran's test results clearly fall 
within the parameters for a zero percent rating under 
38 C.F.R. § 4.85.  

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
38 C.F.R. § 4.85 because the speech discrimination test may 
not reflect the severity of communicative functioning that 
some veterans experience.  See 64 Fed. Reg. 25,203 (May 11, 
1999).  Under 38 C.F.R. § 4.86(a), if puretone thresholds at 
each of the specified frequencies (1000, 2000, 3000, and 4000 
Hertz) are 55 dB's or more, an evaluation could be based upon 
either Table VI or Table VIa, whichever results in a higher 
evaluation.  Under section 4.86(b), when a puretone threshold 
is 30 dB or less at 1000 Hertz, and is 70 dB or more at 2000 
Hertz, an evaluation could also be based either upon Table VI 
or Table VIa, whichever results in a higher evaluation.

In this case, the 1996, 2000 and 2003 VA examinations do not 
show that the provisions of 38 C.F.R. §§ 4.85 or 4.86(b) are 
met in this case with respect to the left ear.  Therefore, 
the use of Tables VI or VIa is not warranted.  

The Board wishes to emphasize that it has no reason to doubt 
that the veteran experiences problems hearing.  This has been 
recognized by VA in the very fact that the veteran's hearing 
loss has been service connected.  However, as explained above 
the outcome of this case is determined by the audiology 
results.

Fenderson considerations

As alluded to above, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the Board finds that at no time since the 
effective date of service connection, August 14, 1996, has 
the veteran's left ear hearing loss met or nearly 
approximated the criteria for a 10 percent rating.  Clinical 
findings throughout the appeal period, as discussed above, 
show that the left ear hearing loss has always been 
manifested by Level I impairment.  Thus, it is clear that the 
left ear hearing loss has not worsened.  Accordingly, the 
Board concludes that staged ratings are not for application 
in this case.

Conclusion

For the reasons and bases which have been expressed in detail 
above, the Board finds that a preponderance of the evidence 
is against this claim.  The benefit sought on appeal is 
accordingly denied.


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for genital warts, 
including due to Agent Orange exposure not having been 
received, the claim is not reopened and the benefit sought on 
appeal remains denied.

Entitlement to an increased disability rating for tinea 
versicolor, pedis, cruris, and onychomycosis is denied.  

Entitlement to an increased (compensable) rating for left ear 
hearing loss is denied.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



